Citation Nr: 0700570	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  05-10 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service as a member of the Regular 
Philippine Army and the Recognized Guerilla Forces of the 
Philippines from June 1945 to January 1946.  The veteran died 
in November 2002, the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, Republic of the Philippines.


FINDING OF FACT

1.  A certificate of death shows that the veteran died in 
November 2002 at the age of 86; the sole cause of death was 
reported as atherosclerotic heart disease.

2.  While the appellant alleges that her husband was a former 
prisoner of war (POW) during service, the service department 
failed to certify such service and a VA administrative 
decision in May 2005 found insufficient evidence that the 
veteran was a POW; the overwhelming preponderance of the 
evidence is against a finding that the veteran was a POW. 

3.  Service connection was not in effect for any disease or 
disability during the veteran's lifetime.

4.  The veteran's cardiovascular diseases, to include 
atherosclerotic heart disease, began decades post-service and 
there is no competent evidence that links his fatal heart 
disease to any incident of active duty.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.312 (2006).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).  

VA has made all reasonable efforts to assist the appellant in 
the development of her claim, has notified her of the 
information and evidence necessary to substantiate the claim 
and has fully disclosed the government's duties to assist 
her.  In a November VCAA 2004 letter, the appellant was 
notified of the information and evidence needed to 
substantiate and complete her claim.  The appellant was 
specifically informed as to what evidence she was to provide 
and to what evidence VA would attempt to obtain on her 
behalf. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In this case, the Board finds that the appellant was fully 
notified of the need to give VA any evidence pertaining to 
her claim.  The November 2004 letter advised the appellant to 
let VA know of any information or evidence in her possession 
which would aid in the substantiation of her claim.  

In view of the foregoing, the Board finds that the appellant 
was effectively informed to submit all relevant evidence in 
her possession and that he received notice of the evidence 
needed to substantiate her claim, the avenues by which she 
might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005); see also Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
The November 2004 VCAA notice was provided by the RO prior to 
the January 2005 RO decision that is the subject of this 
appeal.  The content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of her claim and to 
respond to VA notices. 

The appellant was not notified of evidence necessary to 
establish an effective date of award should service 
connection indeed be granted for her claim as is required per 
recent United States Court of Appeals for Veterans Claims 
(Court) precedent.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  As this is a claim for service connection 
for the cause of the veteran's death, there is no issue 
relating to a potential rating.  As to an effective date if 
the claim is granted, despite the inadequate notice provided 
to the appellant on this latter element, the Board finds no 
prejudice to her in proceeding with the issuance of this 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where Board addresses question not addressed by agency of 
original jurisdiction, Board must consider whether veteran 
has been prejudiced thereby).  In this case, as the 
preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, it 
renders moot any question as to an effective date.  

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
appellant.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), 
(3).  

As to any duty to provide a medical opinion on the cause of 
the veteran's death or whether it was linked to service, the 
Board notes that the record clearly shows that the veteran 
died of atherosclerotic heart disease and there is no 
indication of such until decades post-service, nor is there 
any competent evidence that suggests a link between the 
veteran's fatal heart disease and service.  Under these 
circumstances, there is no duty to provide a medical opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant. 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran had a disability 
resulting from an injury experienced or a disease contracted 
in the line of duty, or for aggravation in the line of duty 
of a preexisting injury or disease, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection for the cause of a veteran's death 
requires a showing that either the fatal disorder or disease 
was incurred in, or aggravated by, an incident or event in 
service or, with certain chronic diseases, to include 
cardiovascular or atherosclerotic heart disease, was manifest 
to a compensable degree within one year of service discharge.  
38 U.S.C.A. §§ 1101, 1110, 1112,1137; 38 C.F.R. §§ 3.303, 
3.307, 3.309.  Service connection also may be granted with 
evidence that a service-connected disability caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. §§ 3.310(a), 3.312.  As to the 
principal cause of death, the regulations provide that a 
"service-connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto."  See 38 C.F.R. § 3.312(b).

A contributory cause of death, however, is inherently not 
related to a principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  38 C.F.R. § 3.312.  It is not 
sufficient to show that it casually shared in producing 
death; rather, it must be shown that there was a causal link. 
Id.  Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the view of whether there were 
resulting debilitating effects and general impairment of 
health to an extent that would render a person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death. Id.

In certain circumstances, federal regulations provide that 
service connection will be presumed.  The law provides for 
presumptions that certain diseases, under certain 
circumstances, were incurred in service when developed by a 
former prisoner of war (POW).  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307(a)(5), 3.309(c).  In particular, "[I]f a veteran is 
a former POW, the following diseases shall be service 
connected if manifest to a degree of disability of 10 percent 
or more at any time after discharge or release from active 
military naval, or air service even though there is no record 
of such disease during service . . .atherosclerotic heart 
disease or hypertensive vascular disease (including 
hypertensive heart disease) and their complications 
(including myocardial infarction, congestive heart failure, 
arrhythmia)."  38 C.F.R. § 3.309(c).

Analysis

The veteran served in the Regular Philippine Army and the 
Recognized Guerilla Forces of the Philippines against the 
forces of Imperial Japan during the Second World War.  The 
veteran's spouse contends that this service, including an 
alleged internment as a POW, caused him to develop the fatal 
condition of atherosclerotic heart disease, which, according 
to the veteran's death certificate, was the sole cause of 
expiration in November 2002.  

The entirety of the veteran's service history consists of the 
"Affidavit for Philippine Military Personnel," sworn before 
an officer of the U.S. Army, and a report form the Department 
of the Army verifying the veteran's dates of service.  The RO 
attempted to secure a complete copy of any existing service 
medical records, but the response from the service department 
indicated that only the veteran's service affidavit was 
available.  Given this response, as well as the nature of the 
veteran's service as being that of a guerilla operating in 
territory occupied by the Japanese, the Board concludes that 
any further search for service medical records would be 
futile.  See 38 U.S.C.A. § 5103A(b)(3).  

The only indications of the veteran ever experiencing 
cardiovascular disease prior to his death come from 
relatively recent periods of treatment or decades post-
service.  Specifically, a private radiographic examination in 
March 1999 revealed an atheromatus aorta.  A letter from the 
veteran's private physician indicated treatment for coronary 
heart disease in October and November 2002.  Neither the 
radiographic report nor the physician's note discusses a 
potential onset of cardiac problems during the veteran's 
active military service or within a year from separation.  
Rather, the record reflects a period of well over 50 years 
between service and the first indication of cardiovascular or 
heart disease.  Such negative evidence is significant; it 
weighs against the appellant's claim according to established 
judicial precedent.  See Maxon v. Gober, 230 F.3d 1330, 1333 
(Fed.Cir. 2000) (evidence of a prolonged period without 
medical complaint can be considered in service connection 
claims).  There is no medical evidence suggesting that the 
veteran's heart disease had its onset during service or for 
many years thereafter, nor is there any competent evidence 
that suggests a nexus between his heart disease and service.

With respect to alleged the status of the veteran as a POW 
and entitlement to certain presumptions regarding service 
connection, there is no credible evidence that the veteran 
was ever held in captivity by enemy forces.  The veteran's 
service record does not show an award of the POW Medal or any 
other acknowledgement of POW service.  The Department of the 
Army produced a microfiche document of all known Philippine 
Army/Guerilla veterans (with same last name as the veteran) 
who were held as prisoners of war by the Imperial Japanese.  
The veteran's name is not among those listed in this 
document.  In addition, in the veteran's affidavit, while he 
alleged being held captive by the Japanese, he made specific 
reference to being held as a "P.W." during March 1944, a 
period of time before the service from which his veteran 
status is derived.  A VA administrative decision in May 2005 
confirmed that there was insufficient evidence to show that 
the veteran was a POW.  Under these circumstances, the Board 
concludes that the veteran was not a former POW and the 
presumptions applicable to such status regarding service 
connection do not apply.  See 38 C.F.R. §§ 3.307(a)(5), 
3.309(c).  

The only indication suggestive of a link between the 
veteran's death and any incident or event in service comes 
from the appellant's own lay testimony.  As the appellant has 
not been shown to have the proper medical knowledge to render 
an opinion on an earlier diagnosis or the etiology of the 
veteran's heart disease, her assertions regarding such are of 
no probative value.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu, supra.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the appellant when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the appellant's claim.  38 U.S.C.A. § 
5107(b); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

  
ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


